 



Exhibit 10.1g
EXECUTION VERSION
CONSENT AND SEVENTH AMENDMENT TO CREDIT AGREEMENT
          THIS CONSENT AND SEVENTH AMENDMENT TO CREDIT AGREEMENT (this
“Amendment”) is entered into as of December 19, 2007 by and among COMSYS
SERVICES LLC, a Delaware limited liability company (“COMSYS Services”), COMSYS
INFORMATION TECHNOLOGY SERVICES, INC., a Delaware corporation (“COMSYS IT”),
PURE SOLUTIONS, INC., a California corporation (“Pure Solutions”), PLUM RHINO
CONSULTING, LLC, a Delaware limited liability company and successor in interest
to Plum Rhino Consulting, LLC, a Georgia limited liability company (“Plum
Rhino”), PRAEOS TECHNOLOGIES, LLC, a Delaware limited liability company and
successor by merger to Praeos Technologies, Inc., a Georgia corporation
(“Praeos”; COMSYS Services, COMSYS IT, Pure Solutions, Plum Rhino and Praeos are
referred to herein each individually as a “Borrower” and collectively as the
“Borrowers”), COMSYS IT PARTNERS, INC., a Delaware corporation (“Holdings”), PFI
LLC, a Delaware limited liability company (“PFI”), COMSYS IT CANADA, INC., a
North Carolina corporation (“COMSYS Canada”), ECONOMETRIX, LLC, a Delaware
limited liability company (“Econometrix”), COMSYS Services, acting in its
capacity as borrowing agent and funds administrator for the Borrowers (in such
capacity, the “Funds Administrator”), the financial institutions from time to
time parties thereto (the “Lenders”), MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services Inc., as administrative agent (the
“Agent”), Sole Bookrunner and Sole Lead Arranger, ING CAPITAL LLC, as
co-documentation agent, ALLIED IRISH BANKS PLC, as co-documentation agent, BMO
CAPITAL MARKETS FINANCING, INC., as co-documentation agent (together with ING
Capital LLC and Allied Irish Banks PLC, the “Co-Documentation Agents”), and GMAC
COMMERCIAL FINANCE LLC, as syndication agent (the “Syndication Agent”).
WITNESSETH:
          WHEREAS, the Borrowers, Holdings, PFI, COMSYS Canada, Econometrix, the
Agent, the Co-Documentation Agents, the Syndication Agent and each Lender are
parties to that certain Credit Agreement dated as of December 14, 2005 (as the
same has been and may hereinafter be further amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Credit Agreement”);
          WHEREAS, the Borrowers have requested, among other things, that the
Agent and the Lenders consent to (A) the formation by COMSYS IT of TWC Group
Consulting, LLC, a Delaware limited liability company (“TWC Acquisition Sub”),
as a Wholly-Owned Subsidiary of COMSYS IT and (B) the acquisition (the “TWC
Acquisition”) by TWC Acquisition Sub of substantially all of the assets and
certain of the liabilities of T. Williams Consulting, LLC, a Delaware limited
liability company (“TWC Seller”) used in the “Business” (as such term is defined
in the TWC Purchase Agreement described herein) (the “TWC Acquired Business”),
for an aggregate purchase price not to exceed $16,500,000 plus any working
capital adjustment that may be required to be paid in accordance with
Section 1.4(c) of the TWC Purchase Agreement described herein, and as in effect
on the date hereof (the “TWC Net Working Capital Adjustment”) plus up to
$7,500,000 of possible earnout payments (the “TWC Earnout”), required pursuant
to Section 1.5 of the TWC Purchase Agreement, as in effect on the date hereof,
which such consideration shall consist solely of (i) $16,500,000 of the proceeds
of

 



--------------------------------------------------------------------------------



 



Revolving Loans (approximately $500,000 of which shall be immediately used to
repay existing Debt of the TWC Seller) plus payments in respect of the TWC Net
Working Capital Adjustment, and (ii) the TWC Earnout payment, which may be paid
no earlier than February 15, 2009, subject to and in accordance with the terms
and conditions set forth in that certain Asset Purchase Agreement (the “TWC
Purchase Agreement”; the TWC Purchase Agreement, together with each other
document, agreement and instrument executed in connection therewith, in each
case, as in effect on the date hereof, the “TWC Purchase Documents”) dated as of
December 19, 2007, by and among TWC Acquisition Sub and the TWC Seller; and
          WHEREAS, the Borrowers have also requested, among other things, that
the Agent and the Lenders amend the Credit Agreement in certain respects; and
          WHEREAS, the Agent and the Lenders agree to accommodate such requests
of the Credit Parties, on the terms and subject to the conditions herein set
forth.
          NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained herein, the parties agree as follows:
          1. Defined Terms. Capitalized terms used but not defined herein shall
have the meanings ascribed to them in the Credit Agreement, as amended by this
Amendment.
          2. Amendments. Effective as of the date hereof, upon satisfaction of
the conditions precedent set forth in Section 4 hereof, the Credit Agreement is
amended as set forth in this Section 2:
          (a) Preamble. The Preamble to the Credit Agreement is hereby deleted
in its entirety and the following is substituted in lieu thereof:
“CREDIT AGREEMENT dated as of December 14, 2005 among COMSYS SERVICES LLC, a
Delaware limited liability company and successor by merger to Venturi Technology
Partners, LLC (“COMSYS Services”), COMSYS INFORMATION TECHNOLOGY SERVICES, INC.,
a Delaware corporation and successor by merger to COMSYS Holding, Inc. (“COMSYS
IT”), PURE SOLUTIONS, INC., a California corporation (“Pure Solutions”), PRAEOS
TECHNOLOGIES, LLC, a Delaware limited liability company and successor by merger
to Praeos Technologies, Inc., a Georgia corporation (“Praeos”), PLUM RHINO
CONSULTING, LLC, a Delaware limited liability company and successor in interest
to Plum Rhino Consulting, LLC, a Georgia limited liability company (“Plum
Rhino”; COMSYS Services, COMSYS IT, Pure Solutions, Plum Rhino and Praeos,
together with each other Person who becomes a borrower hereunder by execution of
a joinder in the form of Exhibit I attached hereto, are referred to herein each
individually as a “Borrower” and collectively as the “Borrowers”), COMSYS IT
PARTNERS, INC., a Delaware corporation (“Holdings”), PFI LLC, a Delaware limited
liability company (“PFI”), COMSYS IT CANADA, INC., a North Carolina corporation,
ECONOMETRIX, LLC, a Delaware limited liability company, COMSYS Services, acting
in its capacity as borrowing agent and funds administrator for the Borrowers (in
such capacity, the “Funds Administrator”), the financial institutions from time
to time parties hereto, each as a Lender, and MERRILL

2



--------------------------------------------------------------------------------



 



LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services Inc.,
individually as a Lender, as administrative agent (the “Agent”), Sole Bookrunner
and Sole Lead Arranger, ING CAPITAL LLC, as co-documentation agent and as a
Lender, BMO CAPITAL MARKETS FINANCING, INC., as co-documentation agent and as a
Lender, ALLIED IRISH BANKS PLC, as co-documentation agent (together with BMO
Capital Markets Financing, Inc. and ING Capital LLC, the “Co-Documentation
Agents”) and as a Lender, and GMAC COMMERCIAL FINANCE LLC, as syndication agent
(the “Syndication Agent”) and as a Lender.”
          (b) Section 1.1. Section 1.1 of the Credit Agreement is hereby amended
by adding thereto the following defined terms and their respective definitions
in the correct alphabetical order:
“Seventh Amendment” means that certain Consent and Seventh Amendment to Credit
Agreement dated as of the Seventh Amendment Effective Date by and among the
Borrowers and certain other Credit Parties, the Agent, the Co-Documentation
Agents, the Syndication Agent and the Lenders.
“Seventh Amendment Effective Date” means December 19, 2007.
“TWC Acquisition” means the acquisition by TWC Acquisition Sub of substantially
all of the assets of the TWC Seller, in accordance with the terms set forth in
the TWC Purchase Agreement, as in effect on the Seventh Amendment Effective
Date.
“TWC Acquisition Sub” means TWC Group Consulting, LLC, a Delaware limited
liability company.
“TWC Earnout” means all amounts payable in accordance with Section 1.5 of the
TWC Purchase Agreement, as in effect on Seventh Amendment Effective Date.
“TWC Purchase Agreement” means that certain Asset Purchase Agreement dated as of
the December 19, 2007, by and among TWC Acquisition Sub and the TWC Seller, and
all documents, agreements and instruments executed in connection therewith.
“TWC Seller” means T. Williams Consulting, LLC, a Delaware limited liability
company.
          (c) Section 1.1. Section 1.1 of the Credit Agreement is hereby further
amended by substituting the following definitions of the terms set forth below
in lieu of the current versions of such definitions contained in Section 1.1 of
the Credit Agreement:
“Debt” of a Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services
(except trade

3



--------------------------------------------------------------------------------



 



accounts payable arising and payable in the ordinary course of business and
except any working capital adjustment that may be required to be paid in
accordance with (A) Section 1.4 of the PS Purchase Agreement, as in effect on
the PS Closing Date, (B) Section 1.3(c) of the Plum Rhino Purchase Agreement, as
in effect on the Fifth Amendment Effective Date, (C) Section 1.3(c) of the
Praeos Purchase Agreement, as in effect on the Sixth Amendment Effective Date,
and (D) Section 1.4(c) of the TWC Purchase Agreement, as in effect on the
Seventh Amendment Effective Date), (iv) all Capital Leases of such Person,
(v) all non-contingent obligations of such Person to reimburse any bank or other
Person in respect of amounts paid under a letter of credit or similar
instrument, (vi) all equity securities of such Person subject to repurchase or
redemption on a date which is prior to the Commitment Expiry Date at the option
of the holder thereof, other than repurchases and redemptions (a) as a result of
a change of control with respect to such Person or a sale of all or
substantially all of the assets of such Person or (b) as a result of a
“Fundamental Change” or a “Change in Ownership” (in each case, as defined in the
Holdings Certificate of Designations), (vii) all obligations secured by a Lien
on any asset of such Person, whether or not such obligation is otherwise an
obligation of such Person, (viii) Earnouts and other similar payment obligations
including, without limitation, the PS Earnout, the Plum Rhino Earnout, the
Praeos Earnout and the TWC Earnout (provided, that, solely for purposes of
determining compliance by the Credit Parties with the respective financial
covenants set forth in Article VII, as of any date of determination, the amount
of an Earnout or similar payment obligation shall be deemed to be equal to the
sum of, without duplication, (a) any liquidated amounts actually due and owing
on account of such Earnout or similar payment obligation, to the extent not yet
paid, and (b) all amounts reasonably expected to be paid by the Borrowers, as
determined by the Borrowers in their reasonable business judgment, in each case,
during the immediately succeeding four (4) fiscal quarter period), and (ix) all
Debt of others Guaranteed by such Person.
“Financing Documents” means this Agreement, the First Amendment, the Second
Amendment, the Third Amendment, the Fourth Amendment, the Fifth Amendment, the
Sixth Amendment, the Seventh Amendment, the Notes, the Security Documents, the
Information Certificate, the Fee Letter, any subordination agreement to be
entered into among the Agent, the Borrowers and Holdings in connection with the
Holdings Intercompany Loan, the Assignment of PS Purchase Agreement, the
Collateral Assignment of Plum Rhino Purchase Agreement, the Collateral
Assignment of Praeos Purchase Agreement, the Collateral Assignment of TWC
Purchase Agreement, any fee letter between Merrill Lynch and any Borrower
relating to the transactions contemplated hereby, any Swap Contract entered into
between any Credit Party and any Eligible Swap Counterparty, and all other
documents, instruments and agreements contemplated herein or thereby and
executed concurrently by a Credit Party with or in favor of the Agent or the
Lenders in connection herewith or at any time and from time to time hereafter,
as any or all of the same may be amended, supplemented, restated or otherwise
modified from time to time.

4



--------------------------------------------------------------------------------



 



“Operative Documents” means the Financing Documents, the Merger Documents, the
PS Purchase Documents, the Plum Rhino Purchase Agreement, the Praeos Purchase
Agreement, the TWC Purchase Agreement, the Venturi Staffing Purchase Agreement
and the Equity Documents.
“Plum Rhino” has the meaning set forth in the Preamble to this Agreement.
“Praeos” has the meaning set forth in the Preamble to this Agreement.
          (d) Section 3.4. Section 3.4 of the Credit Agreement is hereby deleted
in its entirety and the following is substituted in lieu thereof:
“Section 3.4 Capitalization.
     The authorized equity securities of each of the Credit Parties as of the
Closing Date is as set forth on the Information Certificate. All issued and
outstanding equity securities of each of the Credit Parties are duly authorized
and validly issued, fully paid, nonassessable, and, solely with respect to the
equity securities of PFI, each Borrower, COMSYS Canada, Econometrix, Plum Rhino
and each of their respective Subsidiaries, free and clear of all Liens other
than those in favor of Agent for the benefit of Agent and Lenders and other
Liens permitted pursuant to Section 5.2(d), and all such equity securities of
each Credit Party were issued in compliance with all applicable state, federal
and foreign laws concerning the issuance of securities. The identity of the
holders of the equity securities of each of the Credit Parties and the
percentage of their fully-diluted ownership of the equity securities of each of
the Credit Parties as of the Closing Date is set forth on the Information
Certificate. Holdings owns all of the issued and outstanding equity securities
of COMSYS IT, Econometrix and PFI. COMSYS IT owns all of the issued and
outstanding equity securities of COMSYS Services, Pure Solutions, COMSYS
Limited, TWC Acquisition Sub, Plum Rhino and Praeos. COMSYS Services owns all of
the issued and outstanding equity securities of COMSYS Canada. COMSYS Services
owns all of the issued and outstanding equity securities of COMSYS Canadian Sub.
No shares of the capital stock or other equity securities of any Credit Party,
other than those described above, are issued and outstanding. Except as set
forth on the Information Certificate, as of the Closing Date there are no
preemptive or other outstanding rights, options, warrants, conversion rights or
similar agreements or understandings for the purchase or acquisition from any
Credit Party of any equity securities of any such entity.”
          (e) Section 5.1. Section 5.1 of the Credit Agreement is hereby amended
by (i) deleting the “and” at the end of clause (q), (ii) deleting the period at
the end of clause (r) thereof and substituting “; and” therefor and (iii) adding
new clause (s) thereto immediately following clause (r) thereof as follows:
“(s) Debt of TWC Acquisition Sub incurred pursuant to the TWC Earnout.”
          (f) Section 5.6. Section 5.6 of the Credit Agreement is hereby amended
by (i) deleting the “or” at the end of clause (f), (ii) deleting the period at
the end of clause (g) thereof

5



--------------------------------------------------------------------------------



 



and substituting “; or” therefor and (iii) adding new clause (h) thereto
immediately following clause (g) thereof as follows:
“(h) declare, pay, make or set aside any amount for any payment to the TWC
Seller in respect of the TWC Earnout, except for such payments in respect of the
TWC Earnout required to be made in accordance with Section 1.5 of the TWC
Purchase Agreement, as in effect on the Seventh Amendment Effective Date, or as
otherwise agreed to by Agent, provided such payment shall be made either (x) in
Holdings’ common stock, to the extent otherwise permitted pursuant to the terms
of this Agreement, or (y) in cash, in accordance with the following and provided
that the following conditions are satisfied in respect of any and all such
distributions and payments pursuant to this clause (y):
(i) no more than $7,500,000 shall be paid in cash in respect of the TWC Earnout
in the aggregate during the term of this Agreement;
(ii) each payment in respect of the TWC Earnout shall be paid in the amount and
at the time required to be paid in accordance with the TWC Purchase Agreement,
as in effect on the Seventh Amendment Effective Date;
(iii) all payments in respect of the TWC Earnout shall be made on or after
February 15, 2009;
(iv) no Default or Event of Default has occurred and is continuing or would
arise as a result of any such payment;
(v) after giving effect to any such payment, the Borrowers are in compliance on
a pro forma basis with the covenants set forth in Article VII, recomputed for
the most recent quarter for which financial statements have been delivered
(provided, that, solely for purposes of this Section 5.6(h)(v), anything
contained in Article VII to the contrary notwithstanding, the Credit Parties
shall be deemed to be bound by the covenants set forth in such Article VII at
the time of such payment);
(vi) after giving effect to such payment, the Borrowers shall have Net Borrowing
Availability of not less than $25,000,000 (provided, that, for purposes of
determining Net Borrowing Availability solely with respect to this
Section 5.6(h)(vi), the Permanent Reserve shall not be deducted in the
calculation of the Borrowing Base); and
(vii) the Funds Administrator shall have delivered to the Agent a certificate
certified by an authorized officer of the Funds Administrator setting forth the
calculation of the amount of each payment required to be made in respect of the
TWC Earnout in form and substance reasonably acceptable to the Agent;”
          (g) Section 9.1. Section 9.1(j) of the Credit Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:

6



--------------------------------------------------------------------------------



 



“(j) (1) any person or group of persons (within the meaning of the Securities
Exchange Act of 1934) (other than Wachovia Investors, Inc. and its Affiliates)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 under
the Securities Exchange Act of 1934) of fifty percent (50%) or more of the
issued and outstanding shares of capital stock of Holdings having the right to
vote for the election of the directors of Holdings under ordinary circumstances,
(2) Holdings shall cease to directly own and control one hundred percent (100%)
of each class of the outstanding equity interests of COMSYS IT, Econometrix and
PFI, (3) COMSYS IT shall cease to directly own and control one hundred percent
(100%) of the equity interests of COMSYS Services, Pure Solutions, COMSYS
Limited, Praeos, TWC Acquisition Sub and Plum Rhino, (4) COMSYS Services shall
cease to directly own and control one hundred percent (100%) of the equity
interests of COMSYS Canada, (5) COMSYS Services shall cease to directly own and
control one hundred percent (100%) of the equity interests of COMSYS Canadian
Sub, (6) each Borrower shall cease to, directly or indirectly, own and control
one hundred percent (100%) of each class of the outstanding equity interests of
each Subsidiary of such Borrower (except, with respect to clauses (2), (3), (4),
(5) and (6), to the extent permitted in Section 5.7(a)), (7) any “Change in
Ownership,” “Fundamental Change,” or terms of similar import occurs under the
Holdings Certificate of Designations, or (8) a period of ninety (90) consecutive
days shall have elapsed during which Larry L. Enterline shall cease to be the
chairman of the board, chief executive officer or president of each Credit Party
for any reason unless prior to the expiration of such time, a replacement
reasonably satisfactory to Agent shall have been appointed and employed, or”
          3. Consent to TWC Acquisition and Formation of TWC Acquisition Sub.
Effective as of the date hereof, upon satisfaction of the conditions precedent
set forth in Section 4 hereof, and in reliance upon the representations and
warranties of the Credit Parties set forth in the Credit Agreement and in this
Amendment, and notwithstanding anything to the contrary contained in the Credit
Agreement or any other Financing Document (including, without limitation,
Section 5.8 of the Credit Agreement), the Agent and the Lenders consent to
(x) the TWC Acquisition, in accordance with the terms and conditions set forth
in the TWC Purchase Agreement in effect on the date hereof, and (y) the
formation of TWC Acquisition Sub; provided, that, each of the foregoing consents
are conditioned on the following:
          (a) the aggregate purchase price shall not exceed $24,000,000 and
shall consist solely of (i) a $16,500,000 payment in cash on the date hereof (to
be paid with the proceeds of Revolving Loans, approximately $500,000 of which
shall be immediately used to repay in full all existing Debt of the TWC Seller),
(ii) the TWC Net Working Capital Adjustment, if any, and (iii) the TWC Earnout;
          (b) the Borrowers’ delivery to Agent of evidence of the formation of
TWC Acquisition Sub and evidence that such Subsidiary is a Wholly Owned
Subsidiary of COMSYS IT and has opted into Article VIII of the UCC and
certificated its interests and, in connection therewith, (i) a Joinder to Credit
Agreement, Notes and Information Certificate whereby TWC Acquisition Sub shall
become a “Borrower” under the Credit Agreement, the Notes and the Information
Certificate; (ii) a pledge amendment whereby COMSYS IT shall pledge one hundred
percent of the membership interests of TWC Acquisition Sub to the Agent, for the
benefit of the Lenders, together with all membership interest certificates of
TWC Acquisition

7



--------------------------------------------------------------------------------



 



Sub, assignments separate from certificate, proxies and other documents as the
Agent reasonably shall request, pursuant to which the Agent shall have received,
for the benefit of the Lenders, a first priority security interest in all of the
issued and outstanding membership interests of TWC Acquisition Sub; (iii) a
Joinder to that certain Borrower Security Agreement dated as of December 19,
2007 by and among Praeos, each other Debtor party thereto, if any, and the Agent
executed by TWC Acquisition Sub, whereby TWC Acquisition Sub shall grant a lien
on and security interest in all of TWC Acquisition Sub’s assets to secure TWC
Acquisition Sub’s obligations under the Credit Agreement; (iv) a Collateral
Assignment of Purchase Agreement by TWC Acquisition Sub and acknowledged by the
TWC Seller; (v) a certificate of the Secretary of TWC Acquisition Sub
certifying: (A) the names and true signatures of the officers of TWC Acquisition
Sub authorized to execute, deliver and perform all obligations under the
Financing Documents to which it is a party; (B) copies of the resolutions of the
board of directors or other governing body of TWC Acquisition Sub approving and
authorizing the execution, delivery and performance, as applicable, of all other
documents, instruments or agreements to be executed or delivered in connection
herewith; and (C) the Organizational Documents of TWC Acquisition Sub, certified
by the Secretary of State of Delaware as of a recent date; (vi) a payoff letter
from each lender to the TWC Seller in form and substance reasonably satisfactory
to the Agent, together with such UCC-3 termination statements, releases of
mortgage Liens and other instruments, documents and/or agreements necessary or
appropriate to terminate any Liens in favor of such lenders securing
indebtedness which is to be paid off on the date of the TWC Acquisition as the
Agent may reasonably request, duly executed and in form and substance reasonably
satisfactory to the Agent, (vii) evidence that (A) TWC Acquisition Sub has in
place, with financially sound and reputable insurers, public liability and
property damage insurance with respect to its business and properties against
loss or damage of the kinds customarily carried or maintained by Persons of
established reputation engaged in similar businesses and in commercially
reasonable amounts and (B) pursuant to endorsements and/or assignments in form
and substance satisfactory to the Agent, (x) the Agent has been named as
lender’s loss payee, for its benefit and the benefit of the Lenders, in the case
of casualty insurance, and (y) the Agent and each of the Lenders have been named
as additional insureds in the case of all liability insurance; (viii) an opinion
of counsel to TWC Acquisition Sub addressed to Agent and Lenders, in form and
substance reasonably satisfactory to Agent; and (ix) all other agreements,
instruments and documents as the Agent may reasonably request, including,
without limitation, certified copies of all TWC Acquisition Documents, and the
Borrowers shall take such additional actions as the Agent may reasonably require
in order (A) to carry out more effectively the purposes of the Credit Agreement
and the other Financing Documents, (B) to subject to the Liens created by any of
the Security Documents any of the properties, rights or interests covered by any
of the Security Documents, (C) to perfect and maintain the validity,
effectiveness and priority of any of the Security Documents and the Liens
intended to be created thereby, and (D) to better assure, convey, grant, assign,
transfer, preserve, protect and confirm to the Agent and Lenders the rights
granted or intended to be granted to the Agent and the Lenders under any
Financing Document or under any other document executed in connection therewith;
          (c) the Borrowers’ delivery to Agent of evidence that the TWC
Acquisition has been consummated; and
          (d) the Borrowers shall have delivered or otherwise complied with all
of the requirements set forth in the definition of Permitted Acquisition (other
than those conditions set forth in clause (12) of such definition) contained in
the Credit Agreement.

8



--------------------------------------------------------------------------------



 



Upon satisfaction of the conditions precedent set forth in Section 4 hereof and
all of the requirements set forth in the definition of Permitted Acquisition
(other than those conditions set forth in clause (12) of such definition) and
notwithstanding anything to the contrary contained in the Credit Agreement, the
TWC Acquisition shall be deemed to be a Permitted Acquisition under the Credit
Agreement (provided, that, the purchase price paid in connection with the TWC
Acquisition shall not be included in determining compliance or non-compliance
with the baskets contained in clause (12) of the definition of Permitted
Acquisition).
          4. Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of the following conditions precedent:

  (a)   delivery to the Agent of this Amendment executed by each Credit Party
that is a party hereto, the Agent and the Lenders in form and substance
reasonably satisfactory to the Agent;     (b)   the truth and accuracy of the
representations and warranties contained in Section 6 hereof;     (c)   receipt
and satisfactory review by Agent of all financial information with respect to
the TWC Seller that Agent shall reasonably request     (d)   the execution and
delivery of each document, agreement and instrument set forth on the Closing
Agenda set forth on Schedule A attached hereto; and     (e)   no Default or
Event of Default under the Credit Agreement, as amended hereby, shall have
occurred and be continuing.

          5. Conditions Subsequent. As soon as practicable, but in no event
later than ninety (90) days after the Seventh Amendment Effective Date, the
Borrowers shall deliver control agreements executed by Wachovia Bank with
respect to any bank accounts opened in the name of TWC Acquisition Sub, which
such agreements shall be in form and substance reasonably acceptable to the
Agent and shall provide that all cash maintained in such accounts shall
automatically and without further direction on each banking day be remitted
solely to the following account of the Agent for application to the Loans: Bank:
LaSalle Bank; ABA #071000505, Account #5800393182; Account Name: MLBFS Corporate
Finance; Other Ref: Comsys (unless otherwise agreed to by the Agent).
          6. Representations and Warranties. Each Credit Party that is a party
hereto hereby represents and warrants to the Agent and each Lender as follows:

  (a)   the representations and warranties of the Borrowers and the other Credit
Parties contained in the Financing Documents are true and correct in all
material respects as of the date hereof, except to the extent that any such
representation or warranty (i) relates to a specific date, in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date or (ii) is qualified by materiality or has Material
Adverse Effect qualifiers, in which case, such representations and warranties
shall be true and correct in all respects;

9



--------------------------------------------------------------------------------



 



  (b)   the execution, delivery and performance by such Credit Party of this
Amendment, all of the Financing Documents to be delivered in accordance with
Section 3 of this Amendment (collectively, the “Seventh Amendment Financing
Documents”) and the TWC Purchase Documents are within its powers, have been duly
authorized by all necessary action pursuant to its Organizational Documents,
require no further action by or in respect of, or filing with, any governmental
body, agency or official (other than (i) routine corporate, tax, ERISA,
intellectual property, environmental filings and other filings from time to time
necessary in connection with the conduct of such Credit Party’s business in the
ordinary course, and (ii) recordings and filings in connection with the Liens
granted to the Agent under the Financing Documents) and do not violate, conflict
with or cause a breach or a default under any provision of applicable law or
regulation or of the Organizational Documents of any Credit Party or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
it, except for such failures to file, violations, conflicts, breaches or
defaults as could not reasonably be expected to have a Material Adverse Effect;
    (c)   this Amendment, the Seventh Amendment Financing Documents and the TWC
Purchase Documents constitute the valid and binding obligations of the Credit
Parties that are parties hereto or thereto (as applicable), enforceable against
such Persons in accordance with their terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws relating to the
enforcement of creditor’s rights generally and by general equitable principles;
and     (d)   after giving effect to this Amendment, no Default or Event of
Default exists or will result from the transactions contemplated herein.

          7. No Waiver. Except as expressly set forth herein, nothing contained
herein shall be deemed to constitute a waiver of compliance with any term or
condition contained in the Credit Agreement or any of the other Financing
Documents or constitute a course of conduct or dealing among the parties. Except
as expressly stated herein, the Agent and Lenders reserve all rights, privileges
and remedies under the Financing Documents. Except as amended or consented to
hereby, the Credit Agreement and other Financing Documents remain unmodified and
in full force and effect. All references in the Financing Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
amended and waived hereby.
          8. Severability. In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
          9. Headings. Headings and captions used in this Amendment (including
the Exhibits, Schedules and Annexes hereto, if any) are included for convenience
of reference only and shall not be given any substantive effect.

10



--------------------------------------------------------------------------------



 



          10. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AMENDMENT SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH
CREDIT PARTY HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED WITHIN THE COUNTY OF COOK, STATE OF ILLINOIS AND IRREVOCABLY AGREES
THAT, SUBJECT TO THE AGENT’S ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS AMENDMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE
LITIGATED IN SUCH COURTS. EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS TO
THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH PERSON
BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED C/O THE
FUNDS ADMINISTRATOR AT THE ADDRESS SET FORTH IN THE CREDIT AGREEMENT AND SERVICE
SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.
          11. WAIVER OF JURY TRIAL. EACH CREDIT PARTY, THE AGENT AND THE LENDERS
HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
          12. Counterparts; Integration. This Amendment may be executed and
delivered via facsimile with the same force and effect as if an original were
executed and may be signed in any number of counterparts, each of which shall be
an original, with the same effect as if the signatures hereto were upon the same
instrument. This Amendment constitutes the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.
          13. Reaffirmation. Each of the Credit Parties that is a party hereto,
as debtor, grantor, pledgor, guarantor, assignor, or in other any other similar
capacity in which such Credit Party grants liens or security interests in its
property or otherwise acts as accommodation party or guarantor, as the case may
be, hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, under each of the Financing Documents to
which it is a party (after giving effect hereto) and (ii) to the extent such
Credit Party granted liens on or security interests in any of its property
pursuant to any such Financing Document as security for or otherwise guaranteed
the Borrowers’ Obligations under or with respect to the Financing Documents,
ratifies and reaffirms such guarantee and grant of security interests and liens
and confirms and agrees that such security interests and liens hereafter secure
all of the Obligations as amended hereby. Each of the Credit Parties hereby
consents to this Amendment and acknowledges that each of the Financing Documents
remains in full force and effect and is hereby ratified and reaffirmed, subject
to the amendments, consents and waivers set forth herein. The execution of this
Amendment shall not operate as a waiver of any right, power or remedy of

11



--------------------------------------------------------------------------------



 



the Agent or Lenders or constitute a waiver of any provision of any of the
Financing Documents (except as expressly set forth herein) or serve to effect a
novation of the Obligations.
[remainder of page intentionally left blank;
signature pages follow]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

            BORROWERS:

COMSYS SERVICES LLC, a Delaware limited liability
company, as the Funds Administrator and as a Borrower
      By:           Name:   David L. Kerr        Title:   Senior Vice President
— Corporate Development        COMSYS INFORMATION TECHNOLOGY SERVICES, INC., a
Delaware corporation, as a Borrower
      By:           Name:   David L. Kerr        Title:   Senior Vice President
— Corporate Development        PURE SOLUTIONS, INC., a Delaware corporation, as
a Borrower
      By:           Name:   David L. Kerr        Title:   Senior Vice President
— Corporate Development        PRAEOS TECHNOLOGIES, LLC, a Delaware limited
liability company, and successor by merger to Praeos
Technologies, Inc., a Georgia corporation, as a Borrower
      By:           Name:   David L. Kerr        Title:   Senior Vice President
— Corporate Development        PLUM RHINO CONSULTING, LLC, a Delaware limited
liability company, and successor in interest to Plum Rhino Consulting, LLC, a
Georgia limited liability company, as a Borrower
      By:           Name:   David L. Kerr        Title:   Senior Vice President
— Corporate Development   

Consent and Seventh Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

            OTHER CREDIT PARTIES:

COMSYS IT PARTNERS, INC., a Delaware corporation
      By:           Name:   David L. Kerr        Title:   Senior Vice President
— Corporate Development        PFI LLC, a Delaware limited liability company
      By:           Name:   David L. Kerr        Title:   Senior Vice President
— Corporate Development        COMSYS IT CANADA, INC., a North Carolina
corporation
      By:           Name:   David L. Kerr        Title:   Senior Vice President
— Corporate Development        ECONOMETRIX, LLC, a Delaware limited liability
company
      By:           Name:   David L. Kerr        Title:   Senior Vice President
— Corporate Development   

Consent and Seventh Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

            AGENT AND LENDER:

MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc., as Agent and a Lender
      By:           Name:   Scott E. Gast        Title:   Vice President   

Consent and Seventh Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

            LENDERS:

CF BLACKBURN LLC


By:  GMAC Commercial Finance LLC (Servicer), as
Syndication Agent and as a Lender

    By:           Name:   Thomas Brent        Title:   Director        ING
CAPITAL LLC, as Co-Documentation Agent and as a Lender
      By:           Name:   Daryn K. Venéy        Title:   Vice President       
ALLIED IRISH BANKS PLC, as Co-Documentation Agent and as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:           NORTH FORK BUSINESS CAPITAL CORPORATION, as a Lender
      By:           Name:           Title:      

Consent and Seventh Amendment to Credit Agreement
(COMSYS)

 



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
set forth above.

            LENDERS (CONT.):

AIB DEBT MANAGEMENT, LIMITED, as a Lender
      By:           Name:           Title:           By:           Name:        
  Title:           BMO CAPITAL MARKETS FINANCING, INC., as a Lender
      By:           Name:           Title:        

Consent and Seventh Amendment to Credit Agreement
(COMSYS)

 